Citation Nr: 0818744	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-06 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a skin disability of 
the entire body.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A hearing at the RO before the undersigned was conducted in 
July 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served in Vietnam and is seeking service 
connection for a skin disability, to include as being due to 
exposure to herbicides and mustard gas. 

Service connection may be presumed for disability which is a 
result of exposure to Agent Orange or other herbicides by 
showing two elements.  First, the veteran must show that he 
served in the Republic of Vietnam during the Vietnam era.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), or otherwise establish a 
nexus to service.  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  The veteran has been diagnosed with idiopathic 
urticaria, which is not one of the diseases listed in 38 
C.F.R. § 3.309(e).

The veteran was exposed to herbicides and mustard gas in 
service and his urticaria is idiopathic, of unknown origin.  
Thus a medical opinion is needed to determine an exact 
etiology of the veteran's current skin disorder, to include 
an opinion regarding whether it is are more likely than not 
related to herbicide exposure, mustard gas, or any other 
event during service.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a dermatological 
examination.  The examiner should review 
the entire claims file.  The examiner is 
requested to opine whether it at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's skin 
disability of the entire body is causally 
related to service, including exposure to 
herbicides or mustard gas.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

